Title: To Thomas Jefferson from Thomas Pinckney, 16 March 1796
From: Pinckney, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        London 16 March 1796.
                    
                    Your favor of the 8th. of September last reached London when I was on my return from Spain to England by which means I did not receive it till after my arrival in this Country: the letters inclosed for Mrs. Church and Mr. Mazzei were forwarded by Mr. Deas previous to my return.
                    You will receive herewith a letter from the hereditary Prince of Parma who married, during my residence in Spain, a daughter of his Catholic Majesty; he appears to be an amiable, liberal minded young Gentleman, and well informed for his time of life and station; being heir to a sovereign Prince and only 22 years of age. I inclose our correspondence on this subject and have to request that if the kind of intercourse wished for should not suit your convenience that you would be so obliging as to point out such an arrangement as may have the effect desired.
                    In the acrimonious extremes to which party matters appear to have been carried in our country your retreat is peculiarly enviable, and I hope shortly to be permitted to enjoy similar pursuits: I wished to have paid more attention to the subject of agriculture during my stay in Spain, but no one can better estimate than yourself how much my time must have been occupied during my short residence in that Country, as  no one is better apprized of the obstacles to be removed before the treaty such as it is could be agreed upon: in my return however I took a circuitous route with a view to attend as much as I could in so rapid a journey to such objects of their culture and commerce on the eastern coast of Spain as I conceived might be beneficial to our country: and one object of their rural oconomy which I saw appears to me applicable to a topic you have mentioned in your letter namely that of treading out Grain—an operation universally practiced in the parts of Spain through which I travelled, the flail being there unknown; their autumnal weather is so serene and dry that they pursue this method in the most perfect security, an advantage I did not before know that you partook of in Virginia; but to the operation of the horses feet the Spaniards add a kind of sledge which is drawn by the animals employed in the operation; this sledge by them called a trillo is made of plank two inches and an half thick. It is about 5 feet long and nearly three wide and a little turned up in the fore part to facilitate its passing over the grain; in the under side are inserted sharp flints each about one inch and half in length, these are placed in rows parallel to the sides, the rows an inch and half distant from each other and the flints the same distance apart in the rows, and projecting half an inch from the under surface of the plank. The threshing floors are paved and the trillo is drawn lengthwise, the driver standing thereon, and this instrument performs the double operation of beating out the grain and at the same time cutting the straw small for feeding, for in Spain no hay is given to horses or mules, chopt straw and barley being the only provender. If it should be no object with you to have the straw chopt I should imagine another instrument I saw preferable to the trillo for your use, which is a wooden roller, in which are inserted many wooden pins or feet the exterior surface of the ends of which are about four by three inches and which being drawn over the grain in their revolutions stamp it out.
                    Another object of my attention which I think applicable to your husbandry consists of the receptacles in which in the southern parts of this country they have long been in the habit of preserving their grain—the whole art of which appears to be in keeping it dry and cool; these receptacles are made under ground of a conical shape, resembling a pear with the stalk end upwards. They are constructed of stone; the aperture about three feet wide the greatest diameter from 16 to 20 feet, and a little more in depth: two layers of dry wooden rails or rafters are laid transversely in the bottom, as in Ice-houses, in which is placed matting or well dried straw and the grain thereon, the sides also are lined with the same materials, and when filled the aperture to the cave the outward surface of which is placed about three feet below the level of the ground  is well closed and covered with earth or other compact materials. I am assured that not only sound grain is perfectly preserved in these reservoirs but even that grain in a heated state has been recovered by being lodged therein: I need not add that a dry position and soil are always chosen for the site of these granaries. One article in the culture of rice to which I paid attention in the kingdom of Valencia appears applicable to the subject just mentioned as adapted to your culture of Wheat in Virginia; which is, that for the purpose of treading out the Rice they cut off the Ears alone, leaving no stalk or straw; might it not therefore answer for You to use the same method? Reaping by hand only the ears of your Wheat and leaving your straw to be mown down; the grain might then be more easily disengaged from the ear than when unincumbered by the straw: or the entire ears might be lodged in the subterraneous granaries without danger of the heat being sufficient to give birth to the weevil; and the wheat might be threshed and ground as it might suit your convenience.
                    You find my dear Sir, that I rely upon your being very seriously occupied in the agricultural line, or I should not have ventured to tresspass so much on your time with my speculations on that subject: and I have yet a few more thoughts on similar topics which I wish to submit to your Judgement, but which I am obliged to reserve for a future occasion, confining myself for the present to the expression of the sincere respect and affectionate Esteem with which I am Your obliged & obedient Servt
                    
                        Thomas Pinckney
                    
                